ML:KCB
F.#2018R02184

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            X


 UNITED STATES OF AMERICA                                    STIPULATION AND RULE 16fd)fn
                                                             PROTECTIVE ORDER
        - against -
                                                             No. 19-CR-127(AMD)
 LUCIO CELLI,

               Defendant.

                                            X


              IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned attorneys and ORDERED by the Court, pursuant to Federal Rule of Criminal

Procedure 16(d), that:

              1.      Any and all discovery material designated by the government as

"sensitive discovery material" and produced to the defendant LUCIO CELLI (the

"defendant") by the government in the above-captioned case, and any and all copies, notes,

transcripts, documents or other information derived or prepared from the sensitive discovery

material, may be used by the defendant and defense counsel for any purpose consistent with

this Protective Order in furtherance ofthe representation ofthe defendant in connection with

the above-captioned indictment;

              2.      Sensitive discovery material is defined as materials that include the

personal information or other identifying information ofJane Doe and John Doe,including
but not limited to phone numbers, email accounts, addresses, calls and recordings of Jane
Doe and John Doe. Defense counsel may petition the Court at any time to challenge the

government's designation of material as"sensitive discovery material";

              3.      Any and all sensitive discovery material produced to the defendant by

the government and any copies, notes, transcripts, documents or other information derived or

prepared from the sensitive discovery material shall not be further disseminated by the

defendant or defense counsel to any individuals, organizations or other entities, other than

members ofthe legal staff of and expert witnesses and interpreters retained by defense

counsel, who shall be bound by the entirety ofthis Protective Order, without further notice to

and consent by the goverriment, or order by the Court;

              4.      Each ofthe individuals to whom disclosure is authorized in paragraph

3,that is, members ofthe legal staff of and expert witnesses and interpreters retained by

defense counsel,shall be provided a copy ofthis Protective Order and advised that he or she

shall not further disseminate any portion ofthe sensitive discovery material or any copies,

notes, transcripts, documents or other information derived or prepared from the sensitive

discovery material except in conformity with this Protective Order;
              5.      The defendant may review the sensitive discovery material only in the

presence of defense counsel or defense counsel's legal staff. The defendant is prohibited
from having possession, custody or control ofthe sensitive discovery material, except to the
extent necessary for the defendant to review the sensitive discovery material in the presence

of defense counsel or defense counsel's staff. The defendant is further prohibited from

disseminating any sensitive discovery material, and may not take sensitive discovery

material, or copies thereof, into any jail facility outside the presence of defense counsel or
defense counsel's legal staff, possess sensitive discovery material or copies in any such
facility outside the presence of defense counsel or defense counsel's legal statf, or provide

information from sensitive discovery material to others;

              6.      Where the defendant and/or defense counsel wishes to disclose any

portion of the sensitive discovery material or any copies, notes, transcripts, documents or

other information derived or prepared from the sensitive discovery material to any individual

to whom disclosure is not authorized by paragraph 3, defense counsel must provide advance

notice to the government and make application to the Court for authorization to make such

disclosure, and such notice must be given sufficiently in advance ofthe contemplated

application so as to permit briefing and argument on the propriety ofsuch disclosure;
               7.     None ofthe sensitive discovery materials nor any copies, notes,

transcripts, documents or other information derived or prepared from the sensitive discovery
material shall be disseminated to, or discussed with, the media in any form. Nothing in this

Protective Order prohibits the media from obtaining copies of any items that become public
exhibits at any conference, hearing, trial or other proceeding; where the defendant and/or
defense counsel wishes to attach any portion ofthe sensitive discovery material to public

filings made -with the Court, defense counsel must provide advance notice to the government
and make application to the Court for authorization to make such disclosure, and such notice
must be given sufficiently in advance ofthe contemplated application so as to permit briefing
and argument on the propriety ofsuch disclosure;

               8.     Nothing in this Protective Order shall preclude the government from

seeking a further protective order pursuant to Rule 16(d)as to particular items of discovery
material;
               9.      If the defendant obtains substitute counsel,the undersigned defense

counsel will not transfer any portion ofthe discovery material or any copies, notes,

transcripts, documents or other information derived or prepared from the discovery material

unless and until substitute counsel enters into this Protective Order;

               10.     The defendant and defense counsel will return to the government any

sensitive discovery materials and all copies thereof, whether in the possession of defense

counsel or members ofthe legal staff of and expert witnesses and linguists retained by

defense counsel who have signed this Protective Order,(a) within seven days of a verdict of

acquittal rendered by a jury,(b) within seven days ofthe date when an appeal of any sentence

was required to be filed, if no appeal is filed,(c)at the time defense counsel ceases to represent
the defendant, or(d) within seven days ofthe issuance of an appellate decision rendering a final

Judgment of any direct appeal; and
              11,     Any violation of this Protective Order (a) will require the immediate

return to the United States of the discovery material and all copies thereof, and

(b) may result in contempt of Court.


Dated: Brooklyn, Mew York
       April/,2019




                                                   RICHARD P. DONOGHUE
                                                    United States Attorney
                                                   Eastern District ofNew York
                                                       / /   1
                                            By:
                                                   Kayla Bensing
                                                   Assistant U.S. Attorney
                                                   (718) 254-6279




                                                    Michael Weil, Esq.
                                                    Attorney for LUCIO CELLI




SO ORDERED



   s/Ann M. Donnelly
 'HE HONORABLE ANN M. DONNELL
UNITED STATES DISTRICT JUDGE
